Case 6:20-cv-00498-MJJ-CBW Document1 Filed 04/21/20 Page 1 of5 PagelID#: 8

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

LAFAYETTE-OPELOUSAS DIVISION

SIMONNE THOMAS * CIVIL ACTION NO:
VERSUS * JUDGE:
BIG LOTS STORES, INC. * MAGISTRATE

 

COMPLAINT FOR DAMAGES FOR PERSONAL INJURY
(With Jury Demand)

 

NOW INTO COURT, through undersigned counsel, comes Complainant, SIMONNE
THOMAS, a person of the full age of majority and a resident and domiciliary of Vermilion
Parish, Louisiana, who with respect represents:

1.

The jurisdiction of this Honorable Court is invoked under 28 U.S.C. §1332, and the
amount in controversy herein exceeds the sum or value of SEVENTY-FIVE THOUSAND AND
NO/100 ($75,000.00) DOLLARS, exclusive of interest and costs.

2.

Made Defendant herein is BIG LOTS STORES, INC, a foreign corporation authorized
to do and doing business in the State of Louisiana. Defendant is justly and truly indebted to
Complainant SIMONNE THOMAS in an amount not less than THREE-HUNDRED FIFTY

THOUSAND AND NO/100 ($350,000.00) DOLLARS, for the following, to-wit:

 
Case 6:20-cv-00498-MJJ-CBW Document1 Filed 04/21/20 Page 2 of 5 PagelD #: 9

3.

At all times material herein, the Defendant, BIG LOTS STORES, INC., owned and
operated, and had custody and control of the premises and fixtures located at 3557 Ambassador
Caffery Parkway, Lafayette Parish, Louisiana.

4.

Complainant, SIMONNE THOMAS, alleges that on or about April 23, 2019, she was
shopping at the Big Lots store located at 3557 Ambassador Caffery Parkway, Lafayette Parish,
Louisiana.

5.

Complainant further alleges that on the above date, while she was shopping at the
Defendant’s premises in Lafayette, Louisiana, she reached up to remove some items from one of
the top display shelves and as she grabbed the items to bring them down to her shopping cart, her
left ring finger and ring caught on a sharp unprotected edge of the shelf, thus causing a degloving
and fracture of her left ring finger and severe and disabling injuries.

6.

Complainant shows that this accident, and the resulting injuries and damages, were
caused solely by reason of the fault, negligence, carelessness, and/or omission of duty on the part
of Defendant, BIG LOTS STORES, INC., for a condition on the premises of which it had
notice or should have been aware, without any fault or negligence on the part of Complainant

causing or in any way contributing thereto.

 
Case 6:20-cv-00498-MJJ-CBW Document1 Filed 04/21/20 Page 3 of 5 PagelID#: 10

7.
The fault, carelessness, negligence and/or omission of duty of Defendant, BIG LOTS
STORES, INC., or those for whom it is responsible, consisted of, among other things, all of the
following:

A. Failure to maintain objects in its custody which are free of hazards
and defects ;

B. Failure to inspect the display shelves for defects;

C. Failure to remove and/or replace damaged or defective display
shelves;

D. Failure to adequately warn Complainant about the unreasonable
dangerous nature and/or condition of the damaged or defective
shelving;

E. Failure to maintain its premises in a reasonably safe condition

sufficient to protect Complainant;

F, Failure to properly train and instruct employees in the proper
method of removing and/or replacing damaged or defective
shelving;

G. Failure to hire and train adequate personnel and/or companies

sufficient to maintain its premises in a safe condition; and

H. Any and all other acts of negligence to be proven at the trial of this
matter.

8.
As a result of the aforesaid negligence of Defendant and/or for whom Defendant is
responsible, Complainant sustained substantial and disabling injuries consisting of injuries to her
left hand and specifically fractures and lacerations to her left ring finger, with injuries to the

ligaments, muscles, nervous system and other tissues of her body.

 
Case 6:20-cv-00498-MJJ-CBW Document1 Filed 04/21/20 Page 4 of5 PagelID#: 11

9.

As a result of these injuries, Complainant has suffered severe pain, soreness, stiffness and
tenderness of the injured areas, weakness, mental anguish and dysfunction, disability, limitation
of movement and impairment of all functions, for which she claims as an element of recoverable
damages, for past, present and future, such amounts as are reasonable in the premises.

10.

Complainant further alleges that as a result of the aforesaid injuries sustained by her, she
has incurred medical expenses, and will incur medical expenses in the future, for which medical
expenses Complainant claims as an element of recoverable damages.

11.

Further, as a result of the aforementioned injury, Complainant alleges that as a result of
the aforesaid injuries sustained by her, she has incurred a loss of wages, past, present, and future,
for which loss of wages Complainant also claims as an element of recoverable damages.

12.

That, as a direct result of the foregoing, Complainant, SIMONNE THOMAS, has
suffered, is suffering and will continue to suffer damages, consisting of past and future physical
pain and mental anguish and suffering, past disability and permanent future disability, loss of
wages, loss of earning capacity, loss of enjoyment of life, and past, and possibly, future medical
expenses, in an amount of not less than THREE-HUNDRED FIFTY THOUSAND AND NO/100
($350,000.00) DOLLARS, as nearly as the same can now be estimated.

13.

Complainant desires a trial by jury on all of the issues of this case.

 
Case 6:20-cv-00498-MJJ-CBW Document 1 Filed 04/21/20 Page 5 of 5 PagelD #: 12

WHEREFORE, Complainant, SIMONNE THOMAS, prays that Defendant, BIG
LOTS STORES, INC. be served with a copy of this Complaint for Damages and that it be duly
cited to appear and answer herein; that after the lapse of all legal delays and due proceedings had,
there be a judgment in favor of SIMONNE THOMAS against Defendant BIG LOTS, INC., in
the full and true sum of THREE-HUNDRED FIFTY THOUSAND AND NO/100 ($350,000.00)
dollars, as nearly as the same can now be estimated, together with all costs, legal interest and all

just and equitable relief.

Respectfully submitted,
ERROL L. CORMIER, APLC

/s/ Errol L. Cormier

 

ERROL L. CORMIER

Bar Roll No. 22024

1538 West Pinhook Road, Suite 101
Lafayette, Louisiana 70503

(337) 237-2100
errol@errolcormier.com

Attorney for Complainant,
SIMONNE THOMAS

 
